935 F.2d 1289
56 Fair Empl.Prac.Cas.  480
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Janet D. WILSON, Plaintiff-Appellant,v.L. James MCDANIEL, Principal, A.C. Larrimore, AssistantSuperintendent, Winston-Salem/Forsyth CountySchools, Winston-Salem/Forsyth CountySchool System, Defendants-Appellees.
No. 91-1040.
United States Court of Appeals, Fourth Circuit.
Submitted May 20, 1991.Decided June 19, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Norwood Carlton Tilley, Jr., District Judge.  (CA-89-815-WS-C)
Janet D. Wilson, appellant pro se.
Richard L. Rainey, Womble, Carlyle, Sandridge & Rice, Winston-Salem, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:


1
Janet D. Wilson appeals from the district court's order dismissing her employment discrimination action brought under 42 U.S.C. Secs. 2000e et seq.    Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wilson v. McDaniel, CA-89-815-WS-C (M.D.N.C. Jan. 14, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.